Citation Nr: 0006326	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee.

3.  Entitlement to service connection for a right foot 
disorder, to include as secondary to the veteran's service-
connected left large toe injury.

4.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected left large toe injury.

5.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the veteran's service-
connected left large toe injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980 and from July 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii in May 1995 and September 1997.  

In a subsequent December 1998 rating action, the RO confirmed 
the 10 percent evaluation assigned for chondromalacia of the 
right knee but assigned a separate 10 percent evaluation for 
degenerative changes of the right knee.  See VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Both 
evaluations have since remained in effect and are at issue in 
this case.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, the Board would point out that while the RO, in the 
appealed May 1995 rating decision, initially denied the 
claims for service connection solely on a direct service 
connection basis, these claims were expanded to include 
consideration on a secondary service connection basis in a 
February 1999 Supplemental Statement of the Case.

The veteran's claims on appeal also initially included 
entitlement to an increased evaluation for a low back 
disorder, but the veteran withdrew this claim from appellate 
status during his June 1999 VA Travel Board hearing.  See 38 
C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chondromalacia of the right knee currently 
is mild and is not productive of more than slight recurrent 
subluxation or lateral instability.  

3.  The veteran has been diagnosed with degenerative changes 
of the right knee, and this disorder has been shown to be 
productive of crepitus and range of motion from zero to 120 
degrees.  

4.  The evidence of record, taken as a whole, does not show a 
causal relationship between the veteran's current right foot 
disorder and either service or a service-connected 
disability.

5.  There is no competent medical evidence of a nexus between 
a current right shoulder disorder and either service or a 
service-connected disability.

6.  There is no competent medical evidence of a nexus between 
a current left hip disorder and either service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent evaluation for degenerative changes of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (1999).

3.  A right foot disorder was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).  

4.  The claim of entitlement to service connection for a 
right shoulder disorder, to include as secondary to the 
veteran's service-connected left great toe disorder, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a left 
hip disorder, to include as secondary to the veteran's 
service-connected left great toe disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for chondromalacia 
and degenerative changes of the right knee

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for chondromalacia and 
degenerative changes of the right knee are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

In an October 1992 rating decision, the RO granted service 
connection for chondromalacia of the right knee on the basis 
of service medical records showing treatment for this 
disorder during service.  A noncompensable (zero percent) 
evaluation was assigned, effective from March 1992.  In the 
appealed September 1997 rating decision, the RO increased 
this evaluation to 10 percent, effective from April 1996.  
Also, a 100 percent evaluation was granted on the basis of 
post-surgical convalescence under 38 C.F.R. § 4.30 for the 
period from May 22 until July 1 in 1996.  The underlying 10 
percent schedular evaluation has since remained in effect and 
is at issue in this case, as well as the separate 10 percent 
evaluation for degenerative changes of the right knee, in 
effect since July 1997.  

In an April 1996 statement, Gerard H. Dericks, Jr., M.D., 
noted that the veteran had complained of difficulty with his 
right knee.  An examination revealed tenderness of both 
medial and lateral joint lines, with no significant 
interarticular effusion.  The ligaments were grossly intact, 
and there was full range of motion with tenderness.  X-rays 
revealed mild degenerative joint changes.  The assessment was 
traumatic arthritis of the right knee, with possible loose 
bodies.  Subsequently, in May 1996, Dr. Dericks performed 
debridement and shaving of the right knee, with operative 
lateral release.  This surgery revealed the patellofemoral 
joint to be "quite markedly laterally subluxed," but the 
veteran was noted to be stable in recovery.

In October 1997, the veteran underwent a VA bones 
examination, during which he complained of constant right 
knee pain.  Crepitus was noted, but there was no evidence of 
effusion, warmth or redness.  The examination revealed laxity 
of the right knee, particularly on displacing the knee 
medially.  There was "some laxity" on anterior/posterior 
displacement.  Range of motion studies revealed flexion to 
120 degrees and extension to zero degrees.  The examiner 
noted that the veteran was wearing bilateral elastic knee 
supports.  Knee jerk reflexes were brisk but symmetric.  The 
pertinent assessment was a post-operative right knee partial 
rupture anterior cruciate ligament, with mild chondromalacia.

A January 1998 magnetic resonance imaging (MRI) study also 
revealed mild degenerative changes of the medial femoral 
condyle, with a grade III chondromalacia patella present 
overlying the distal femur and a complex tear of the 
posterior horn of the medial meniscus.

During his June 1999 VA Travel Board hearing, the veteran 
testified that his right knee problems included instability, 
inflammation, and swelling.  He reported that he used a knee 
brace "quite often."  He also described pain and stated 
that he avoided activities that had the effect of aggravating 
his knee symptoms.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's right knee chondromalacia 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1999), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion, 
flare-ups and functional loss due to pain.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); but see DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996) (concerning the applicability of 38 
C.F.R. §§ 4.40 and 4.45 (1999) in cases where a 
musculoskeletal code section is predicated on limitation of 
motion).  

Also, the RO has evaluated the veteran's right knee 
degenerative changes at the 10 percent rate under Diagnostic 
Code 5010.  Under Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In reviewing the evaluations for the veteran's chondromalacia 
and degenerative changes of the right knee, the Board 
observes that there is evidence of laxity on displacing the 
knee medially, without effusion or redness.  While the 
veteran's patellofemoral joint was noted to be markedly 
laterally subluxed at the time of his May 1996 surgery, this 
degree of lateral subluxation has not been noted at any time 
during the pendency of this appeal, aside from the period 
during which a 100 percent evaluation was assigned for 
convalescence under 38 C.F.R. § 4.30.  On VA examination in 
October 1997, the chondromalacia was assessed "mild."  
Overall, the Board finds that this disability is more 
accurately evaluated as slight rather than as moderate in 
degree.  38 C.F.R. § 4.7.  As such, the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
for chondromalacia of the right knee have not been met.

As to the veteran's service-connected degenerative changes of 
the right knee, the RO, in the December 1998 rating action 
assigned a 10 percent evaluation on the basis of functional 
impairment of the joint.  See 38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. at 204-07.  Other right knee 
symptomatology has been shown to include range of motion from 
zero to 120 degrees and crepitus.  There is no evidence of 
ankylosis of the right knee at a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5258); flexion limited to 30 degrees (the criteria for a 
20 percent evaluation under Diagnostic Code 5260); or 
extension limited to 15 degrees (the criteria for a 20 
percent evaluation under Diagnostic Code 5261). 

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an evaluation in 
excess of 10 percent for chondromalacia of the right knee and 
for an initial evaluation in excess of 10 percent for 
degenerative changes of the right knee.  In reaching its 
determination on the latter claim, the Board finds that the 
evidence does not raise the question of whether a higher 
evaluation was warranted for any periods of time following 
the initial grant of service connection so as to warrant 
"staged" ratings due to a significant change in the level 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal, as pertinent to this separately 
assigned rating, has remained essentially constant, with the 
degree of severity at all times fully contemplated by the 
assigned evaluation.  Moreover, the veteran has not alleged, 
and the record does not demonstrate, that any recent findings 
were used in any way to deprive him of a higher rating for 
degenerative changes of the right knee when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The evidence does not demonstrate that the 
veteran's service-connected right knee disabilities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The veteran was grated a temporary 
100 percent evaluation under 38 C.F.R. § 4.30 from May 22 
until July 1 in 1996 because of his right knee surgery in May 
1996, and he has not been hospitalized for right knee 
problems subsequently.  As such, the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) for extra-
schedular ratings are not in order.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 



B.  Right foot disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a right foot disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, this claim is plausible and capable of 
substantiation.  The Board also finds that all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO, and no further action on the 
part of the VA is necessary to comply with the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

The veteran contends that his current right foot problems 
were incurred as a result of rigorous physical activity 
during service.  During his June 1999 VA Travel Board 
hearing, the veteran testified that his "foot injuries" in 
service, including his service-connected left toe disorder, 
were related.  The service medical records are consistent 
with the veteran's testimony that he was a competitive 
athlete and engaged in martial arts.  He was treated in March 
1992 for right foot pain, noted to be "off and on" for one 
month.  An examination conducted in conjunction with these 
complaints, however, was described as normal.

The first evidence of a post-service right foot disorder is a 
March 1993 Department of the Army medical examination 
statement, which indicates that the veteran injured his right 
foot as a result of a fall during a period of active duty for 
training.  This injury was noted to be temporary in nature.

The report of an October 1994 VA feet examination indicates 
that x-rays of the right foot revealed a minute calcaneal 
spur.  The diagnoses were foot pain secondary to a heel spur, 
tendinitis of the left great toe area, and plantar fasciitis.

In a September 1998, Grace D. Pascual, D.P.M., reported that 
an examination suggested many right foot problems, including 
plantar fasciitis, heel spur syndrome, a dislocated fifth 
metatarsophalangeal joint, bowing of hallux extensus tendons, 
and degenerative joint disease of the feet bilaterally, 
resulting from structural and positional malalignment of 
subtalar varus in both feet.  Dr. Pascual noted the veteran's 
history of rigorous physical activity during service and 
stated that his foot problems were a result of trauma or 
repetitive microtrauma associated with weight distribution 
through prolonged periods of time on his feet.  Also, Dr. 
Pascual offered the same conclusion in a statement dated in 
March 1999.  

Taking into consideration the opinion from Dr. Pascual, the 
Board referred this case to a Veterans Health Administration 
(VHA) physician for review of the veteran's claim folder and 
an opinion regarding the etiology of the veteran's current 
right foot disorder.  In a January 1999 opinion, Matko 
Milicic, MD, Chief of orthopaedic surgery at a VA medical 
center, noted that the veteran's claims file had been 
reviewed.  Dr. Milicic stated that "[t]he injury to the left 
great toe seems to have been insignificant" and that the 
veteran's examination at discharge from service was normal 
with regard to the right foot.  The Dr. Milicic opined that 
the findings described in Dr. Pascual's letter, including 
plantar fasciitis, heel spur syndrome, a dislocated fifth 
metatarsophalangeal joint, and bowing of hallux extensus 
tendons, "cannot be related to the sustained fracture of the 
left great toe while in service."  Furthermore, this 
orthopedist pointed out that Dr. Pascual had ascribed the 
structural and positional malalignment of the hind foot as 
being responsible for the veteran's foot problems.  Although 
Dr. Milicic was unable to comment definitively on the effect 
of post-service activities on the veteran's present right 
foot complaints, the conclusion was that the veteran's right 
foot disorder "is not as likely due to service or to the 
residuals of his service-connected left great toe injury."  

In this case, the Board finds that there is both positive and 
negative evidence pertaining to the veteran's claim for 
service connection for a right foot disorder.  The Board is 
cognizant of Dr. Pascual's opinion regarding the claimed 
relationship of the veteran's current right foot disorder to 
in-service activities, but Dr. Pascual's opinion is not 
supported by a any rationale.  Moreover, there is no 
indication from her statements that Dr. Pascual had an 
opportunity to review the veteran's claims file, including 
his service medical records.  

By contrast, Dr. Milicic did have an opportunity to review 
the claims file.  This orthopedist found no relationship 
between the veteran's current right foot disorder and either 
service or his service-connected left great toe disorder.  
Importantly, Dr. Milicic reviewed the information by Dr. 
Pascual and supported Dr. Milicic supported his opinion by 
recognizing the insignificance of the veteran's left great 
toe disorder and the lack of right foot symptomatology at 
discharge from service.  Given the more thorough analysis and 
rationale provided by Dr. Milicic, the Board finds that the 
January 1999 VA opinion is of significantly greater probative 
value than the statements from Dr. Pascual.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) and Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(the Board may adopt a particular expert medical opinion 
where the expert has fairly considered the material evidence 
that appears to support the appellant's position).  

After weighing these opinions, the Board finds that the 
medical evidence of record, taken as a whole, supports the 
conclusion that the veteran's right foot disorder was not 
incurred as a result of service or incurred or aggravated 
secondary to his service-connected left great toe disorder.  
The only other evidence of record supporting the veteran's 
claim is his own lay opinion.  As a layperson, however, he 
can testify as to his symptoms but he is not competent to 
provide testimony regarding matters of medical causation 
which require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

Overall, the Board finds that the preponderance of the 
evidence of record is against the veteran's claim of 
entitlement to service connection for a right foot disorder, 
to include as secondary to his service-connected left great 
toe injury.  As such, this claim must be denied.  In reaching 
this determination, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

C.  Right shoulder and left hip disorders

As to these claims, the veteran has alleged that he incurred 
both right shoulder and left hip disorders as a result of 
service.  During his June 1999 hearing, the veteran contended 
that his right shoulder disorder was incurred in service and 
he described intense physical activity.  He also asserted 
that his constant running in service caused undue stress and 
injury to his left hip.  

The service medical records do not document complaints of, or 
treatment for, right shoulder or left hip symptomatology 
during service.  After service, the veteran was treated for 
complaints of left hip pain in February 1993 following a 
period of active duty for training, but this injury was noted 
to be temporary in nature.  The veteran's October 1994 VA 
orthopedic examination contains diagnoses of recurrent 
shoulder subluxation, right greater than left; and 
symptomatic degenerative joint disease of the hips, right 
greater than left.  However, neither this examination report 
nor any of the other evidence of record, including an April 
1997 statement from Clifford K. H. Lau, M.D., which includes 
diagnoses of these disorders, provides an opinion to the 
effect that these disorders were related either to service or 
to a service-connected disability.  Also, with respect to the 
presumptive period, the diagnosis of degenerative joint 
disease of the hips was rendered more than two years 
following the veteran's separation from service and thus was 
beyond the applicable time.

In this case, there is no competent medical evidence of a 
nexus or link between the veteran's current right shoulder 
and left hip disorders and either service or a service-
connected disability.  Indeed, the only evidence of record 
suggesting such a nexus is the lay evidence of record, 
described above, but this is a matter requiring expert 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95; see also LeShore v. Brown, 8 Vet. App. at 409; 
Robinette v. Brown, 8 Vet. App. at 77.  Therefore, the lay 
contentions do not provide a sufficient basis upon which to 
find these claims to be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for right 
shoulder and left hip disorders, both to include as secondary 
to his service-connected left great toe disorder, these 
claims must be denied as not well grounded.  Since the 
veteran's claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

The Board recognizes that the RO denied the veteran's claims 
for service connection for right shoulder and left hip 
disorders on their merits in the appealed May 1995 rating 
decision, while the Board has denied these claims as not well 
grounded.  No prejudice to the veteran results in cases where 
the RO denies a claim for service connection on the merits 
and does not include an analysis of whether the veteran's 
claim is well grounded, and the Board denies the same claim 
as not well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996) T he Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded and require notification to 
the veteran that such evidence is needed to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).







ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right knee is denied. 

Entitlement to service connection for a right foot disorder, 
to include as secondary to a left great toe injury, is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right shoulder disorder, to 
include as secondary to a left great toe injury, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left hip disorder, to include as 
secondary to a left great toe injury, is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

